           Case 2:15-cr-00205-TLN-EFB Document 116 Filed 08/29/19 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-205 TLN
11
                                   Plaintiff,           UNITED STATES’ CONSOLIDATED RESPONSE
12                                                      TO DEFENDANT’S “EMERGENCY MOTION”
                            v.                          AND OBJECTIONS TO FINDINGS AND
13                                                      RECOMMENDATIONS
     MATTHEW MULLER
14
                                  Defendant.
15

16

17          This filing responds to two substantially-identical filings: the defendant’s Emergency Motion for

18 Stay of 180 Days; in the Alternative, Notice of Withdrawal of Ineffective Assistance Claim and

19 Revocation of Any Implied Waiver of Privilege (Dkt. 114); the defendant’s Objections to Magistrate

20 Judge’s Findings and Recommendations (Dkt. 115).
21          The Court should adjudicate defendant’s claims on their merits unless the defendant withdraws

22 them without any attempt at qualifying the withdrawal. There is certainly no reason to stay proceedings

23 pending the state trial, and the defendant should not be allowed to withdraw his ineffective-assistance-

24 of-counsel claim in an ambiguous way. The defendant, who used to practice law, currently says that if

25 proceedings are not stayed, he wants to withdraw his claim while “objecting under the Fifth and Sixth
                                               1
26 Amendments and under the Suspension Clause.” Def. Mot. at 2. The Government asks that the Court

27
            1
            “The privilege of the writ of habeas corpus shall not be suspended, unless when in cases of
28 rebellion or invasion the public safety may require it.” U.S. Const., Art. I, § 9, Cl. 2.


      U.S. CONSOLID. RESP. TO DEF’S “EMERG. MOT.” AND   1
      OBJS. TO F&RS
           Case 2:15-cr-00205-TLN-EFB Document 116 Filed 08/29/19 Page 2 of 4

 1 stay proceedings for one week, which should be enough time for the defendant to file this simple,

 2 unqualified statement: “I withdraw my claim of ineffective assistance of counsel.” If the defendant is

 3 unwilling to withdraw his claim without qualification, the Court should proceed to adjudicate it.

 4          The core of the defendant’s request for a stay is that the litigation of his ineffective-assistance

 5 claim requires disclosure of attorney-client-privileged information that a prosecutor could use as proof

 6 that Muller kidnapped and raped Victim 1. Muller’s filing focuses on his pending state court

 7 prosecution for kidnapping for rape. But, really, Muller is in the same position of any other collateral

 8 attack petitioner. Even if Muller were to prevail in his section 2255 motion and have his federal

 9 sentence and conviction vacated, the government would then prepare for a jury trial on the federal

10 kidnapping indictment.

11          The Ninth Circuit has considered the argument that “[A] broad waiver would force [a habeas

12 petitioner] to the painful choice of, on the one hand, asserting his ineffective assistance claim and risking

13 a trial where the prosecution can use against him every statement he made to his first lawyer and, on the

14 other hand, retaining the privilege but giving up his ineffective assistance claim.” Bittaker v. Woodford,

15 331 F.3d 715, 723 (9th Cir. 2003) (en banc). The Ninth Circuit has held that it is sufficient protection to

16 allow the petitioner to withdraw his claim or have the habeas court craft a protective order. Id. at 721.

17 The defendant is not entitled to a stay of proceedings. He has no good answer to Bittaker.

18          The authority cited by the defendant is inapposite. The Seventh Circuit in Purvis required that a

19 federal collateral attack of a career offender sentence be stayed pending state collateral attack

20 proceedings that challenged the prior state conviction that had triggered a federal “three strikes” career
21 offender sentencing enhancement. Purvis is limited to when the state proceedings attack a prior

22 conviction that affect a subsequent federal sentence. The Seventh Circuit expressly limited the rule:

23                  We caution that the “stay and abeyance” of unripe Johnson claims should
                    be limited to narrow circumstances where there is good cause for the
24                  petitioner’s stay request, the claim is potentially meritorious, and there is
                    no indication that the petitioner is engaging in dilatory tactics.
25
                    In his stay request, Purvis indicated that a state court decision to vacate his
26                  predicate conviction was eminent and that his attorney and the prosecutor
                    had agreed to vacate his conviction and plead down his initial charge.
27                  Moreover, there is no evidence that Purvis was engaging in dilatory
                    tactics.
28


      U.S. CONSOLID. RESP. TO DEF’S “EMERG. MOT.” AND     2
      OBJS. TO F&RS
           Case 2:15-cr-00205-TLN-EFB Document 116 Filed 08/29/19 Page 3 of 4

 1 Purvis v. United States, 662 F.3d 939, 945 (7th Cir. 2011), citing Rhines v. Weber, 544 U.S. 269, 275

 2 (2005). These circumstances do not obtain in this case.

 3          Defendant’s conclusory claims of prejudice in state court are no basis upon which to grant a

 4 further lengthy continuance. Muller’s specific claim that it was improper for the government to disclose

 5 his history of plea discussions is without merit. In state court pretrial practice, Muller is apparently

 6 promoting some kind of fantasy that the government wrongfully omitted to investigate his kidnapping

 7 “group.” He perhaps is unhappy that the government has filed the offered plea agreement, which he

 8 rejected, in which Muller was invited to provide information against others in exchange for an

 9 opportunity for leniency. See U.S. Resp. to § 2255, Attachment 2, ¶ II.D. Plea discussions are generally

10 inadmissible, but they are not confidential. See Fed. R. Evid. 410. And, anyway, Muller’s plea

11 agreement contains a Rule 410 waiver. See Dkt. 43, Plea Agr., ¶ II.D. Muller’s second notion, that his

12 federal attorney’s communications with the prosecutor are somehow confidential work product is also

13 without merit. Disclosure of work product to the government waives work product protection. See, e.g.,

14 United States v. Massachusetts Inst. of Tech., 129 F.3d 681, 684 (1st Cir. 1997); United States v. Reyes,

15 239 F.R.D. 591, 603 (N.D. Cal. 2006). “Once a party has disclosed work product to one adversary, it

16 waives work product protection as to all other adversaries.” United States v. Bergonzi, 216 F.R.D. 487,

17 498 (N.D. Cal. 2003).

18          The defendant is entitled to withdraw his ineffective-assistance claim. But in the interest of

19 finality, the Court should require that the withdrawal be unqualified and unequivocal. He should be

20 required to submit such a waiver within seven days.
21

22                                                            Respectfully submitted,

23    Dated: August 29, 2019                                  MCGREGOR W. SCOTT
                                                              United States Attorney
24

25                                                      By: /s/ MATTHEW D. SEGAL
                                                            MATTHEW D. SEGAL
26                                                          Assistant United States Attorney
27

28


      U.S. CONSOLID. RESP. TO DEF’S “EMERG. MOT.” AND     3
      OBJS. TO F&RS
          Case 2:15-cr-00205-TLN-EFB Document 116 Filed 08/29/19 Page 4 of 4

 1                                  CERTIFICATE OF SERVICE BY MAIL

 2          The undersigned hereby certifies that he is an employee in the Office of the United States

 3   Attorney for the Eastern District of California and is a person of such age and discretion to be

 4   competent to serve papers.

 5          That on August 29, 2019, she served a copy of the UNITED STATES’ CONSOLIDATED

 6   RESPONSE TO DEFENDANT’S “EMERGENCY MOTION” AND OBJECTIONS TO FINDINGS

 7   AND RECOMMENDATIONS, by placing said copy in a postpaid envelope addressed to the person

 8   hereinafter named, at the place and address stated below, which is the last known address, and by

 9   depositing said envelope and contents in the United States Mail at Sacramento, California.

10 Addressee:

11 Matthew Muller
   1684 Decoto Rd., #274
12 Union City, CA 94587

13   Dated: August 29, 2019

14
                                                       By: /s/ Samantha Kenny
15                                                         SAMANTHA KENNY

16

17

18

19

20
21

22

23

24

25

26

27

28


     U.S. CONSOLID. RESP. TO DEF’S “EMERG. MOT.” AND     4
     OBJS. TO F&RS
